CONFIDENTIAL

 

Exhibit 10.153

 

*** Confidential Portion has been omitted pursuant to a request for confidential
treatment by the Company to, and the material has been separately filed with,
the SEC. Each omitted Confidential Portion is marked by three Asterisks.

 

THIRTEENTH AMENDMENT TO CONTRACT FOR ALASKA ACCESS SERVICES

 

This THIRTEENTH AMENDMENT TO THE CONTRACT FOR ALASKA ACCESS SERVICES
(“Thirteenth Amendment”) is entered into effective as of December 21, 2007
(“Effective Date”), by and between GENERAL COMMUNICATION, INC. and its
indirectly, wholly-owned subsidiary, GCI COMMUNICATION CORP., both Alaska
corporations (together, “GCI”) with offices located at 2550 Denali Street, Suite
1000, Anchorage, Alaska 99503-2783 and MCI COMMUNICATIONS SERVICES, INC., d/b/a
VERIZON BUSINESS SERVICES (successor-in-interest to MCI Network Services, Inc.,
which was formerly known as MCI WORLDCOM Network Services (“Verizon”) with
offices located at 22001 Loudoun County Parkway, Ashburn, VA 20147 (GCI with
Verizon, collectively the “Parties,” and individually, a “Party”).

 

RECITALS

 

WHEREAS, GCI and Verizon entered into that certain Contract for Alaska Access
Services dated January 1, 1993 (“Original Agreement”), as amended by (i) the
First Amendment to Contract for Alaska Access Services dated as of March 1,
1996, (ii) the Second Amendment to Contract for Alaska Access Services dated as
of January 1, 1998, (iii) the Third Amendment to Contract for Alaska Access
Services dated as of March 1, 1998, (iv) the Fourth Amendment to Contract for
Alaska Access Services dated as of January 1, 1999, (v) the Fifth Amendment to
Contract for Alaska Access Services dated as of August 7, 2000, (vi) the Sixth
Amendment to Contract for Alaska Access Services dated as of February 14, 2001,
(vii) the Seventh Amendment to Contract for Alaska Access Services dated as of
March 8, 2001, (viii) the Eighth Amendment to Contract for Alaska Access
Services dated as of July 1, 2003, (ix) the Ninth Amendment to Contract for
Alaska Access Services dated as of January 23, 2005, (x) the Tenth Amendment to
Contract for Alaska Access Services dated as of May 1, 2006, (xi) the Eleventh
Amendment to Contract for Alaska Access Services dated as of January 1, 2007,
and (xii) the Twelfth Amendment to Contract for Alaska Access Services dated as
of December 13, 2007 (collectively, “Agreement”) which set forth the general
terms and conditions under which GCI provides certain telecommunications
services to Verizon; and

 

WHEREAS, the Parties desire to further modify the Agreement in accordance with
the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

I. New Definitions. Section 1 DEFINITIONS of the Agreement is hereby amended to
add the following new definitions:

 

“J. Alaska Switched ***: A dedicated SONET-protected *** circuit used
exclusively by *** for the transport of *** Alaska Switched Voice Traffic
between Seattle, Washington and Alaska.

 

Page 1 of 4

 

--------------------------------------------------------------------------------



CONFIDENTIAL

 

K. Alaska Switched *** Service Outage: “Service Outage” shall mean any failure
of a Alaska Switched ***, causing loss of traffic or a disruption or degradation
of the Alaska Switched *** capacity for more than ***.”

 

 

II.

Alaska/CONUS ***. Effective as of January 1, 2008, a new Section 2.B.(14) shall
be added to the Agreement:

 

“2.B(14) Alaska/CONUS ***: Contingent upon *** the recurring *** Northbound
Traffic by a minimum of *** by no later than January 15, 2008, *** agrees to
implement Alaska Switched *** (“***”). The rate for up to *** circuits is $***.
*** capacity is ineligible for the ***, and no such *** will be applied with
respect to *** capacity. *** agrees to use the *** capacity exclusively for the
transport of *** Alaska Switched Voice Traffic between Seattle, Washington and
Alaska. When *** for *** apply, *** for the Alaska/CONUS *** element set forth
in Exhibit 2 shall not apply.

 

In the event that total *** Northbound and *** Southbound traffic drops below
*** of the remaining term of the Agreement (a “Significant Loss of Traffic”),
then the *** capacity will be terminated commencing on the first day of the
following month and (a) *** will continue to be obligated to purchase
Alaska/CONUS *** for all *** Northbound and Southbound Traffic from GCI, and (b)
*** agrees to pay for Alaska/CONUS *** at *** through the remaining term of the
Agreement regardless of the minutes of use of such traffic in any month of the
remaining term.

 

III.      Rates and Charges. Effective as of January 1, 2008, Section 2.B.(9) of
the Agreement shall be deleted in its entirety and the following inserted in its
place:

 

“2.B.(9) *** and *** Services. *** and *** Services shall be *** GCI FCC Tariff
#1 and *** shall reflect the requested terrestrial or satellite ***. Except as
otherwise expressly provided herein, each month, GCI shall calculate the
total*** and *** Service *** for all *** requirements of *** and below and ***
will be calculated and applied as follows:

 

*** Northbound Traffic *** and shall be identified ***; and

 

*** Southbound Traffic *** and shall be identified ***

 

Further, during *** GCI shall calculate the total *** and *** Service *** for
all *** requirements of *** or greater and *** will be calculated and applied as
follows:

 

*** Northbound Traffic *** and shall be identified ***; and

 

*** Southbound Traffic *** and shall be identified ***

 

However, in the event of a Significant Loss of Traffic, Section 2.B.9 of the
Agreement shall then be immediately deleted in its entirety and the following
inserted in its place, without the necessity of any further action by the
Parties:

 

“2.B.(9) *** and *** Services. *** and *** Services shall be *** GCI FCC Tariff
#1 and *** shall reflect the requested terrestrial or satellite ***. Each month,
GCI shall calculate the total *** and *** Service *** for all *** requirements
of *** and below and *** will be calculated and applied as follows:

 

*** Northbound Traffic *** and shall be identified ***; and

 

Page 2 of 4

 

--------------------------------------------------------------------------------



CONFIDENTIAL

 

*** Southbound Traffic *** and shall be identified ***

 

Further, during *** GCI shall calculate the total *** and *** Service Charges
for all *** requirements of *** or greater and *** will be calculated and
applied as follows:

 

*** Northbound Traffic *** and shall be identified ***; and

 

*** Southbound Traffic *** and shall be identified ***

 

IV.       Alaska Switched ***. Effective as of January 1, 2008, a new Section
2.B.(15) shall be added to the Agreement:

 

“2.B.(15). Alaska Switched ***. For each *** that occurs, GCI will issue ***.
The *** will appear on the ***. *** occurring during the last *** of service
must be *** to the *** within thirty (30) days after the termination of Service.
*** documentation in the *** will include: (i) the date of the ***; (ii) the
time (hour and minute) of the beginning and ending of the ***period; and (iii)
the reason for the ***.”

 

V.        Service ***. Upon the Effective Date of the Thirteenth Amendment, GCI
shall ***. *** of the *** Northbound Traffic *** for December 2007. The ***
Southbound Traffic *** for December 2007.

 

VI.       Effect of Amendment. All other terms and conditions of the Agreement
not expressly modified by this Thirteenth Amendment shall remain in full force
and effect. The Parties hereby affirm and agree such terms remain binding.

 

VII.     Further Assurances. The Parties shall cooperate in good faith, and
enter into such other instruments and take such actions, as may be necessary or
desirable, to fully implement the intent of this Thirteenth Amendment.

 

VIII.    Counterparts; Signatures. This Thirteenth Amendment may be executed in
counterparts, each of which shall be deemed an original and both of which shall
constitute one and the same instrument. When signed by each Party’s authorized
representative, a copy of facsimile of this Thirteenth Amendment shall have the
same force and effect as one bearing an original signature.

 

IX.       Entire Agreement. This Thirteenth Amendment, together with the
Agreement, including exhibits hereto and other documents incorporated by
reference, contains the complete agreement of the Parties with regard to the
subject matter herein and supersedes and replaces all other prior contracts and
representations concerning its subject matter. In the event of a conflict
between the terms of this Thirteenth Amendment and the Agreement, the terms of
this Thirteenth Amendment shall control. Any further amendments to the Agreement
must be in writing and signed by authorized representatives of both Parties.

 

IN WITNESS WHEREOF, the Parties hereto each acting with proper authority have
executed this Thirteenth Amendment as of the Effective Date.

 

MCI COMMUNICATIONS SERVICES, INC.

 

By: /s/ Peter H. Reynolds

 

Page 3 of 4

 

--------------------------------------------------------------------------------



CONFIDENTIAL

 

Printed Name: Peter H. Reynolds

 

Title: Director

 

GCI COMMUNICATION CORP.

 

By: /s/ Richard Westlund

Printed Name: Richard Westlund

Title: Senior Vice President & General Manager, Network Access Services

 

GENERAL COMMUNICATION, INC.

 

By: /s Richard Westlund

Printed Name: Richard Westlund

Title: Senior Vice President & General Manager, Network Access Services

 

 

Page 4 of 4

 

 